DETAILED ACTION
1.	This office action is in responsive to the applicant’s arguments filed on 11/9/21.
2.	The present application is being examined under the first inventor to file provisions of the AIA .
3.	Claims 1-13, 15-19 and 21-22 are currently pending.
4.	Claims 1, 8 and 15 are currently amended.  Claims 2-5, 9-12, 16 and 18-19 are original.
5.	Claims 6-7, 13, 17 and 21 are previously presented.  Claim 22 is new.
6.	Claims 14 and 20 are cancelled.

Response to Arguments
                                           Response: 35 U.S.C.  § 112
7.    Examiner Response:
Applicant’s arguments, see pages 9-10, filed 11/9/21, with respect to the 35 U.S.C. 112 rejections have been fully considered and are persuasive.  The 35 U.S.C. 112 rejections of claims 8-13 has been withdrawn. 

                                           Response: 35 U.S.C.  § 101
8.    Applicants argue:
“Applicant has reviewed the Examiner’s responses (at pages 2-21 of the Office Action) to
Applicant’s arguments regarding the $101 rejections. Applicant respectfully disagrees with the
Examiner’s responses for the reasons presented in Applicant’s October 21, 2020, and April 9, 2021, Amendments. For the same reasons, Applicant also respectfully disagrees the Examiner’ s arguments on pages 23-33 of the Office Action. As a result, Applicant reiterates Applicant’s

Further, claims 1, 8 and 15 are amended to recite “generating, by the computing device, a
probability of an occurrence of each of the weather analytical scenarios’, “generate a probability
of an occurrence of each of the weather analytical scenarios”, and “program instructions
configured to generate a probability of an occurrence of each of the weather analytical
scenarios”, respectively. These amendments address the Examiner’s argument presented in the
paragraph bridging pages 5 and 6 of the Office Action and as such distinguish the claims from an
operation that could be conducted in the human mind or by pencil and paper.” (Remarks: pages 8-9)

9.    Examiner Response:
	The examiner notes that the applicant reiterating their previous arguments that were made for their current arguments.  The examiner notes that the response for those previous arguments are the same, where even with the recent amendment made to the claims, the claims are still not eligible under 35 U.S.C. 101.  Under the broadest reasonable interpretation, the claims covers performance of the limitation in the mind or by pencil and paper.
Regarding the recent amendment form claims 1, 8 and 15 that recite “generating, by the computing device, a probability of an occurrence of each of the weather analytical scenarios’, “generate a probability of an occurrence of each of the weather analytical scenarios”, and “program instructions configured to generate a probability of an occurrence of each of the weather analytical scenarios”, the examiner notes that these limitations still covers performance in the human mind or with the aid of pencil and paper.  The claim language is not clearly stating what the weather scenarios are, where it can be distinguish that the claim language couldn't be 

                                  Response: 35 U.S.C.  § 103
10.    Applicants argue:
“To establish a prima facie case of obviousness, all claim limitations must be taught or
suggested by the prior art. See, In re Royka, 490 F.2d 981, 985, 180 USPQ 580, 583 (CCPA
1974); see also, In re Vaeck, 947 F.2d 488, 20 USPQ2d 1438 (Fed. Cir. 1991).! If the prior art
reference(s) do not teach or suggest all of the claim limitations, Office personnel must explain
why the differences between the prior art and the claimed invention would have been obvious to
one of ordinary skill in the art (MPEP 2141). Applicant submits that no proper combination of
the applied art teaches or suggests each and every feature of the claimed invention.” (Remarks: page 11)

11.    Examiner Response:
	The examiner respectfully disagrees. The examiner notes that the Kicinger et al. reference teaches having an analytical model for predicting airport capacity with the uncertainty of the weather forecast and the Simpson et al. reference teaches a systematic analysis that identifies airport traffic controller (ATC) operations based on the capacity of the runway in different weather conditions and the density of airport.  This demonstrates that both the Kicinger et al. and the Simpson et al. references are teaching analyzing airport capacity with different airport conditions such as the forecast of the weather.
12.    Applicants argue:
	“At page 34 of the Office Action, the Examiner asserts that Airport Capacity (“Kicinger’’) (at page 23, left column, 1st – 3rd paragraphs, reproduced below) discloses “receiving, by a computing device, a probabilistic weather forecast including a plurality of weather scenarios”.

In the second group of studies, [ACM airport capacity
predictions were compared with actual airport throughputs for data
collected in 2011. The examination focused on how well
deterministic and probabilistic capacity predictions may reflect the
observed airport throughput and what difference the choice in
weather uncertainty representation might make. The following
aviation data sources were considered in these analyses:

1) First is scheduled hourly counts of arriving and
departing flights at ATL obtained from the ASPM. These counts
were further subdivided into the following aircraft weight class
categories: small, large, heavy, and other. The ratios of aircraft
weight class categories were used as inputs for [ACM airport
capacity predictions.

2) Second is a set of runway configurations at ATL
obtained from the ASPM database. The ASPM determined one
airport configuration for each hour, and we used the IACM to
generate airport capacity predictions for this runway configuration
and subsequently compared it to the actual throughput.

3) Third is actual hourly counts of arriving and departing
flights at ATL obtained from the ASPM and also subdivided into
aircraft weight class categories.

In this group of experiments, we used three types of
weather inputs: deterministic forecasts, deterministic forecasts with
forecast error models, and ensemble forecasts. We identified hours
with significant throughput at ATL for each of the considered
scenario days (see Fig. 5). For each hour i, we used the IACM to
generate capacity predictions PAi and PDi for arrivals and

departures, respectively, for the runway configuration that was
actually used at ATL during this hour as reported in the ASPM.
We subsequently conducted a qualitative analysis using scatter

inequality coefficient T and root-mean-square error (RMSE)
values, where lower values of the Theil inequality coefficient
define better predictive capability.

Figure 7 shows scatter plots comparing predicted airport
capacities (arrivals and departures) to actual traffic counts
generated using deterministic forecasts. The vertical axes show
capacity predictions, whereas the horizontal axes define actual
throughput counts. The scatter plots include data from all days in
Fig. 5. Different markers in Fig. 7 indicate different meteorological
conditions at the airport IMCs, MVMCs, and VMCs).

However, as shown in the paragraph above, Airport Capacity does not teach or suggest
“receiving, by a computing device, a probabilistic weather forecast including a plurality of
equally likely weather scenarios” as now recited in claim 1.” (Remarks: pages 12-13)

13.    Examiner Response:
The examiner notes that the applicant argues that the Kicinger et al. does not teach the limitation of claim 1 that states “receiving, by a computing device, a probabilistic weather forecast including a plurality of equally likely weather scenarios”, but the applicant does not state why the Kicinger et al. reference does not teach this limitation. Within the Kicinger et al. reference, it teaches having different types of weather inputs.  The examiner considers the different types of weather inputs to be the plurality of weather scenarios, since there will be three types of different weather conditions based on the inputs, see Pg. 23, left col. Validation Studies, 1st – 3rd paragraph, “In the second group of studies, etc.”.  Also, on Pg. 23 right col., 3rd paragraph – Pg. 24 1st – 4th paragraph, and Figs. 7 and 8 of the Kicinger et al. reference, it explains how a scatter plot is comparing the predicted airport capacities to the actual traffic counts generated using deterministic forecasts.  From Figs. 7 and 8 of the Kicinger et al. nd paragraph, “Accurate capacity prediction becomes, etc.”).

14.    Applicants argue:
	“At page 35 of the Office Action, the Examiner asserts that Potential Impacts (at page 93,
2nd – 3rd paragraphs and page 94, 2nd - 3rd paragraphs, reproduced below) discloses “clustering,
by the computing device, the airport capacity predictions into a predetermined number of
weather analytical scenarios”.
[Page 93, 2nd - 3rd paragraphs] The definitions of “availability” and
“marginal availability” of runway configurations become important
at this point. The availability of a runway configuration for each
weather (i.e. ceiling and visibility) category is the percentage of time
that the configuration can be used due to crosswind/tailwind constraints when the specified weather category prevails. Runway configuration availability can be determined directly from the appropriate wind/weather rose for an annual or seasonal planning period. (See next section for examples.)

The marginal availability of a runway configuration for each weather category is the percentage of time when this configuration is available while no other configuration of higher capacity is available. Marginal availabilities are also determined from the appropriate wind/weather roses (see next section for examples). [Page 94, 2nd - 3rd paragraphs] Step 5 of the procedure which we outlined in the previous sub-section then consists of the following steps:

(i) Rank by capacity from highest to lowest and list all configurations available for a given weather category (e.g. VFR-1, VFR-2/IFR-1, etc.)
(ii) Determine, using the appropriate wind/weather rose, the marginal availability of each configuration.
(iii) Plot the capacity of a configuration against the percentage of time corresponding to that configuration's marginal availability, as illustrated below, beginning with the highest-ranked configuration and proceeding down the ranked list of configurations. This plot is the CCC.


However, as shown in the paragraph above, Potential Impacts does not teach or suggest “clustering, by the computing device, the airport capacity predictions into a predetermined number of weather analytical scenarios” as recited in claim 1, for at least the reason that Potential Impacts does not teach or suggest any clustering. Potential Impacts mentions ranking and plotting a ranked list. Applicant submits that ranking and plotting a ranked list is not clustering, and is, more particularly, not “clustering, by the computing device, the airport capacity predictions into a predetermined number of weather analytical scenarios” as recited in
claim 1”.” (Remarks: pages 13-14)

15.    Examiner Response:
The examiner notes that the applicant argues that the ranking of the airport capacity predictions of the Simpson et al. reference is not clustering the airport predictions, but the applicant does not state why the ranking shown in the Simpson et al. reference is not clustering the airport predictions.  The examiner notes that the claim limitation states “clustering, by the computing device, the airport capacity predictions into a predetermined number of weather analytical scenarios”.  In the Simpson et al. reference, the airport capacity is listed from highest to lowest, where all the runway configurations available for a given weather category are listed.  This demonstrates that the airport capacity predictions are clustered into a predetermined number nd – 3rd paragraph, “The definition of “availability” and “marginal availability”, etc.”, Pg. 94, 2nd - 3rd paragraph, “Step 5 of the procedure which, etc.” of the Simpson et al. reference.

16.    Applicants argue:
	“At page 35 of the Office Action, the Examiner asserts that Potential Impacts (at page 94,
2nd - 3rd paragraphs, reproduced above) discloses “generating, by the computing device, a
probability associated with each of the weather analytical scenarios, the probability being based
upon a percentage of the airport capacity predictions that are clustered into each respective one
of the weather analytical scenarios relative to a total number of the airport capacity predictions”.
For at least the reason (explained above) that Potential Impacts does not teach or suggest
the claimed clustering into a predetermined number of weather analytical scenarios, Potential
Impacts does not teach or suggest “generating, by the computing device, a probability of an
occurrence of each of the weather analytical scenarios’, as recited in claim 1. Further, for at least
the above reasons, Potential Impacts cannot teach or suggest “the probability being based upon a
percentage of the airport capacity predictions that are clustered into each respective one of the
weather analytical scenarios relative to a total number of the airport capacity predictions”, as
recited in claim 1.” (Remarks: page 15)




17.    Examiner Response:
	The examiner notes that the applicants arguments regarding the clustering limitation is the same as shown above in section 14 of the current office action, and the examiner’s response is the same as shown in section 15 of the current office action.  
	Regarding the limitation of claim 1 that states “generating, by the computing device, a probability of an occurrence of each of the weather analytical scenarios, the probability being based upon a percentage of the airport capacity predictions that are clustered into each respective one of the weather analytical scenarios relative to a total number of the airport capacity predictions”, the applicant states that the Simpson et al. reference does not teach limitation based on the arguments above regarding the clustering limitation of claim 1.  As stated above, the applicant has not shown how the ranking of the airport capacities from highest to lowest, where all the runway configurations available for a given weather category are listed, is not the clustering of the airport capacity predictions.  On Pg. 94, 2nd - 3rd paragraph, “Step 5 of the procedure which, etc.” of the Simpson et al. reference, a percentage of time that a configuration of a runway will be available for each weather category is being predicted.  This demonstrates that there’s a probability of occurrence of each weather analytical scenario being generated and that the probability is based upon a percentage of the airport capacity predictions.

18.    Applicants argue:
	“At page 35 of the Office Action, the Examiner asserts that Potential Impacts (at page 93,
2nd - 3rd paragraphs, reproduced above, and page 95, 1 — 4" paragraphs, reproduced below)
discloses “generating, by the computing device, at least one aggregated airport capacity
prediction based on the probabilities of the weather analytical scenarios”.

[Page 95, 1st — 4th paragraphs] The capacity coverage chart for
this set of data is shown in the lower part of Figure 3.1.
Configuration C does not appear at all on the capacity coverage
chart, despite its higher capacity compared to Configuration D,
which does appear in the chart. The reason, as the marginal
availability column indicates, is that the availability of
Configuration C always coincides with the availability of a higher
capacity configuration (1.e., A or B or both). Note also that for
three percent of the time when VFR-1 weather prevails, the
capacity of the airport in question is equal to zero. (Presumably,
for three percent of the time, the wind speed and direction is such
that none of the hypothetical airport's configurations is available
for use).

A final comment pertains to the assumption that when two
or more configurations are available, the higher capacity
configuration will be used. This assumption presumes that noise
preferential selection of runways is given secondary consideration when traffic demand is high;
however, it does not preclude the use of noise preferential runway configurations at times of the 
day (or seasons of the year) when traffic demand does not approach or exceed the capacity of 
these configurations.

Different patterns of configuration use (‘as distinct from availability) would result by 
adopting a policy of selecting the lowest noise configuration available (provided hourly average delay did not exceed some stated value). Since this study is concerned strictly with the capacity of DEN and BOS (e., the maximum capability of the airport to serve aircraft demand) , the derivation and use of the capacity coverage charts based on availability is entirely appropriate.

The CCC can be produced for each weather category, and/or for all categories combined. 
An average hourly capacity then can easily be computed for the airport for the annual or seasonal planning period. (Note that the weather/wind rose data can also be restricted to certain hours of the day corresponding to day/night, or non-curfew hours for the airport). The major advantage of using CCC is to determine exactly the improvement in capacity which would occur with introduction of new procedures, separations, or runway configurations at this airport. For example, any improvement for configuration C in Figure 3.1 will not change the CCC until it exceeds the capacity of configuration B. There are many improvements which will not affect the CCC, and vice versa. The CCC identifies those configurations and improvements which do make a contribution to increasing the overall capacity at the airport.

However, as shown in the paragraph above, Potential Impacts does not teach or suggest
“generating, by the computing device, at least one aggregated airport capacity prediction based

reason that Potential Impacts does not teach or suggest “clustering, by the computing device, the 
airport capacity predictions into a predetermined number of weather analytical scenarios” as 
explained above.” (Remarks: pages 15-16)

19.    Examiner Response:
	The applicant argues that the Simpson et al. reference doesn’t teach the limitation of 
claim 1 that states “generating, by the computing device, at least one aggregated airport capacity 
prediction based on the probabilities of the weather analytical scenarios” based on the Simpson 
et al. reference not teaching the clustering limitation of claim 1.  As stated above in section 15 of 
the current office action, the applicant does not state why the ranking shown in the Simpson et al. 
reference is not clustering the airport predictions.  The examiner’s interpretation for the
clustering limitation is shown above in section 15 of the current office action.  
	Regarding the limitation of claim 1 that states “generating, by the computing device, at 
least one aggregated airport capacity prediction based on the probabilities of the weather 
analytical scenarios”, in the Simpson et al. reference it teaches that each weather category
(scenarios) is combined in a capacity coverage chart (CCC), where an average hourly capacity is
computed for an airport for the annual or seasonal planning.  This demonstrates that there’s at 
least one aggregated airport capacity prediction, since the average hourly capacity for an airport 
is computed by combining each weather category (scenarios) in a capacity coverage chart 
(CCC), see Pg. 94, 2nd  - 3rd paragraph -  Pg. 95, 1st – 4th paragraph, “Step 5 of the procedure 
which, etc.” of the Simpson et al. reference.

20.    Examiner Response:
Regarding applicant’s arguments for claims 5-7, the examiner notes that the Leger, Chen 
et al. and Buxi et al. references, where not used in rejecting the limitations of claim 1 that state “clustering, by the computing device, the airport capacity predictions into a predetermined number of weather analytical scenarios”; “generating, by the computing device, a probability of an occurrence of each of the weather analytical scenarios, the probability being based upon a percentage of the airport capacity predictions that are clustered into each respective one of the weather analytical scenarios relative to a total number of the airport capacity predictions”; and “generating, by the computing device, at least one aggregated airport capacity prediction based on the probabilities of the weather analytical scenarios”.  Therefore, the applicant’s argument is moot.

21.    Applicants argue:
	“As argued above in response to the rejection of claim 1, the combination of Airport
Capacity and Potential Impacts does not teach or suggest “clustering, by the computing device,
the airport capacity predictions into a predetermined number of weather analytical scenarios”;
“generating, by the computing device, a probability of an occurrence of each of the weather
analytical scenarios, the probability being based upon a percentage of the airport capacity
predictions that are clustered into each respective one of the weather analytical scenarios relative
to a total number of the airport capacity predictions”; and “generating, by the computing device, at least one aggregated airport capacity prediction based on the probabilities of the weather
analytical scenarios’. For at least the above reasons, Applicant submits that the combination of
Airport Capacity and Potential Impacts does not disclose “cluster the airport capacity predictions

predicted airport capacity change times and a predicted airport capacity magnitude change at
each of the change times’; “generate a probability of an occurrence of each of the weather
analytical scenarios, the probability being based upon a percentage of the airport capacity
predictions that are clustered into each respective one of the weather analytical scenarios relative
to a total number of the airport capacity predictions”; and “generate at least one aggregated
airport capacity prediction based on the probabilities of the weather analytical scenarios”, as
recited in claim 8. White does not remedy the deficiencies of Airport Capacity and Potential
Impacts. Accordingly, Applicant requests withdrawal of the rejection of claim 8.” (Remarks: 
pages 18-19)

22.    Examiner Response:
The applicant argues that the White reference doesn’t teach the limitation of claim 8 
that states “clustering, by the computing device, the airport capacity predictions into a predetermined number of weather analytical scenarios”.  The examiner notes that in paragraph [0023], paragraph [0026] and Fig. 3 of the White reference, it teaches estimated arrival and departure rates, where the estimated arrival and departure times are group together, separate from the actual arrival and departure times.  The examiner considers the grouping of the estimated and departure times as being clustering the airport capacity predictions, since an airport capacity model is trained to forecast airport arrival and departure capacity values, see paragraph [0019] of the specification.
	Also, the applicant’s arguments regarding claim 8 are the same arguments that are 


23.    Applicants argue:
	“Notwithstanding the rejection, Applicant submits that the combination of Airport Capacity, Potential Impacts and White does not teach or suggest the features of claim 15, such that claim 15 is distinguishable over the applied references. For example, the combination of Airport Capacity, Potential Impacts and White does not teach or suggest “program instructions configured to cluster the smoothed airport capacity predictions into a plurality of weather analytical scenarios”; “program instructions configured to generate a probability of an occurrence of each of the weather analytical scenarios, the probability being based upon a percentage of the airport capacity predictions that are clustered into each respective one of the weather analytical scenarios relative to a total number of the airport capacity predictions”; and “program instructions configured to generate at least one aggregated airport capacity prediction based on the probabilities of the weather analytical scenarios”, as recited in claim 15.
At page 48 of the Office Action, the Examiner states:
While Kicinger et al. teaches clustering, by the computing device, the airport capacity predictions and generating, by the computing device, at least one aggregated airport capacity prediction using the clustered airport capacity predictions, Kicinger et al. does not explicitly disclose "program instructions configured to generate a probability associated with each of the weather analytical scenarios, the probability being based upon a percentage of the airport capacity predictions that are clustered into each respective one of the weather analytical scenarios relative to a total number of the airport capacity predictions.

However, the Examiner provides no explanation as to why he believes that Airport Capacity teaches these features. Further, as stated above, at page 34 of the Office Action, the Examiner admits that Airport Capacity does not explicitly disclose “clustering, by the computing 
the computing device, at least one aggregated airport capacity prediction using the clustered
airport capacity predictions’, as asserted by the Examiner. If the Examiner maintains his position
regarding Airport Capacity teaching these features, Applicant requests a full explanation as to
what sections of Airport Capacity teach these features so that Applicant is afforded an
opportunity to respond.” (Remarks: pages 20-21)

24.    Examiner Response:
	The applicant argues that the examiner did not give an explanation of the Kicinger et al. 
reference teaching “clustering, by the computing device, the airport capacity predictions and
generating, by the computing device, at least one aggregated airport capacity prediction using the 
clustered airport capacity predictions”.  The examiner notes that on Pg. 19 right col., 2nd 
paragraph, “The TCM takes into account, etc.” and Fig. 2 of the Kicinger et al. reference, the 
terminal capacity model (TCM) and the airfield capacity model (ACM) are combined to produce 
an integrated probabilistic airport capacity forecast.  The examiner considers the combining of 
the terminal capacity model (TCM) and the airfield capacity model (ACM) to be the clustering,

(TCM) and the airfield capacity model (ACM) being combined to produce an integrated 
probabilistic airport capacity forecast, demonstrates that an aggregated airport capacity 
prediction using the clustered airport capacity predictions is generated.  The examiner also notes
that the features that the examiner stated that the Kicinger et al. reference taught, was the claim 
language of the claims that were filed on 10/21/20 and the Kicinger et al. reference was used to 
reject those limitations.  Further, the applicant arguments regarding the clustering and generating at least one aggregated airport capacity prediction limitations of claim 15 are the same arguments that are mentioned for claim 1.  The response for these arguments is the same as the response for the arguments listed above.

25.    Examiner Response:
The applicant’s arguments regarding the limitation of claim 15 that state “program instructions configured to cluster the smoothed airport capacity predictions into a plurality of weather analytical scenarios”; “program instructions configured to generate a probability of an occurrence of each of the weather analytical scenarios, the probability being based upon a percentage of the airport capacity predictions that are clustered into each respective one of the weather analytical scenarios relative to a total number of the airport capacity predictions’; and program instructions configured to generate at least one aggregated airport capacity prediction based on the probabilities of the weather analytical scenarios” are the same arguments that are 
mentioned for claim 8. The response for these arguments is the same as the response for the arguments listed above.

26.    Examiner Response:
Regarding applicant’s arguments for claims 12-13 and 20-32, the examiner notes that the Leger, Chen et al., Buxi et al. and Wingrove III et al. references, where not used in rejecting the limitations of claims 8 and 15 that state “cluster the airport capacity predictions into a predetermined number of weather analytical scenarios, the clustering being based on predicted airport capacity change times and a predicted airport capacity magnitude change at each of the change times”; “generate a probability of an occurrence of each of the weather analytical scenarios, the probability being based upon a percentage of the airport capacity predictions that are clustered into each respective one of the weather analytical scenarios relative to a total number of the airport capacity predictions”; and “generate at least one aggregated airport capacity prediction based on the probabilities of the weather analytical scenarios”.  Therefore, the applicant’s argument is moot.

Claim Rejections - 35 USC § 101
27.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5, 7-13, 15-19 and 21-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Under the broadest reasonable interpretation, the claims covers performance of the limitation in the mind or by pencil and paper.



Regarding step 1, claims 1, 8 and 15 are directed towards a method, computer program product and system, which are eligible statutory categories of invention under 101.
Claim 1
Regarding step 2A, prong 1, claim 1 recites “determining, by the computing device, an airport capacity prediction for each of the plurality of weather scenarios included in the probabilistic weather forecast”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion but for the recitation of a generic computer component.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Claim 1 recites “clustering, by the computing device, the airport capacity predictions into a predetermined number of weather analytical scenarios”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion but for the recitation of a generic computer component.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Claim 1 recites “generating, by the computing device, a probability of an occurrence of each of the weather analytical scenarios, the probability being based upon a percentage of the airport capacity predictions that are clustered into each respective one of the weather analytical scenarios relative to a total number of the airport capacity predictions”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or 
Claim 1 recites “and generating, by the computing device, at least one aggregated airport capacity prediction based on the probabilities of the weather analytical scenarios”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion but for the recitation of a generic computer component.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Regarding step 2A, prong 2, the limitation of receiving, by a computing device, a probabilistic weather forecast including a plurality of equally likely weather scenarios amounts to extra-solution activity of receiving data i.e. pre-solution activity of gathering data for use in the claimed process. 
Also, the claim recites the additional element of a computing device.  The computing device is recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using a computer and/or a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Regarding Step 2B, the limitation of receiving, by a computing device, a probabilistic weather forecast including a plurality of equally likely weather scenarios are also shown to reflect the court decisions of Versata Dev. Group, Inc. v. SAP Am., Inc.  iv. Storing and retrieving information in memory, shown in MPEP 2106.05(d) (II). 
Also, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of 
Claim 8
Regarding step 2A, prong 1, claim 8 recites “determine an airport capacity prediction for each of the plurality of weather scenarios included in the probabilistic weather forecast”. Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Claim 8 recites “cluster the airport capacity predictions into a predetermined number of weather analytical scenarios, the clustering being based on predicted airport capacity change times and a predicted airport capacity magnitude change at each of the change times”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Claim 8 recites “generate a probability of an occurrence of each of the weather analytical scenarios, the probability being based upon a percentage of the airport capacity predictions that are clustered into each respective one of the weather analytical scenarios relative to a total 
Claim 8 recites “generate at least one aggregated airport capacity prediction based on the probabilities of the weather analytical scenarios”. Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Regarding step 2A, prong 2, the limitations of receive a probabilistic weather forecast including a plurality of weather scenarios; display each of the at least one aggregated airport capacity prediction with an associated probability of the respective aggregated airport capacity prediction amount to extra solution activity of receiving data i.e. pre-solution activity of gathering data for use in the claimed process. 
Claim 8 recites A computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computing device.  The claim includes a computing device and medium.  The computing device and medium are recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using a computer and/or a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Regarding Step 2B, the limitations of receive a probabilistic weather forecast including a plurality of weather scenarios; display each of the at least one aggregated airport capacity Versata Dev. Group, Inc. v. SAP Am., Inc.  iv. Storing and retrieving information in memory, shown in MPEP 2106.05(d) (II). 
The additional element of receiving, by a computing device, a probabilistic weather forecast including a plurality of weather scenarios amounts to extra-solution activity of receiving data i.e. pre-solution activity of gathering data for use in the claimed process which does not provide an inventive concept (MPEP 2106.05(g).
Claim 8 recites a computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computing device, which amounts to no more than mere instructions to apply the exception using a generic computer component. This step is also analogous to teachings within MPEP 2106.05(f)(2), where it’s not sufficient to provide an inventive concept.
Claim 15
Regarding step 2A, prong 1, claim 15 recites “program instructions configured to determine an airport capacity prediction for each of the plurality of weather scenarios included in the probabilistic weather forecast, the airport capacity prediction having a predetermined number of time intervals and a capacity prediction for each of the time intervals”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Claim 15 recites “program instructions configured to smooth the airport capacity predictions by revising the airport capacity prediction for a particular one of the time intervals to match the airport capacity prediction of an adjacent one of the time intervals, the adjacent one of 
Claim 15 recites “program instructions configured to cluster the smoothed airport capacity predictions into a plurality of weather analytical scenarios”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Claim 15 recites “program instructions configured to generate a probability of an occurrence of each of the weather analytical scenarios, the probability being based upon a percentage of the airport capacity predictions that are clustered into each respective one of the weather analytical scenarios relative to a total number of the airport capacity predictions”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Claim 15 recites “program instructions configured to generate at least one aggregated airport capacity prediction based on the probabilities of the weather analytical scenarios”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.

Regarding step 2A, prong 2, the limitation of program instructions configured to receive a probabilistic weather forecast including a plurality of weather scenarios amount to extra solution activity of receiving data i.e. pre-solution activity of gathering data for use in the claimed process.
Also, the claim recites wherein the program instructions are stored on the computer readable storage medium for execution by the hardware processor via the computer readable memory.  The additional elements of the claim are a processor, memory, medium and computing device.  The processor, medium, memory and computing device are recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using a computer and/or a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Regarding Step 2B, the limitation of program instructions configured to receive a probabilistic weather forecast including a plurality of weather scenarios are also shown to reflect the court decisions of Versata Dev. Group, Inc. v. SAP Am., Inc.  iv. Storing and retrieving information in memory, shown in MPEP 2106.05(d) (II). 
Also, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of 
The additional element of a computing device, receiving a probabilistic weather forecast including a plurality of weather scenarios amounts to extra-solution activity of receiving data i.e. pre-solution activity of gathering data for use in the claimed process which does not provide an inventive concept (MPEP 2106.05(g).
Claims 2, 9 and 16
Dependent claims 2, 9 and 16 recites “wherein the probabilistic weather forecast is an ensemble of a plurality of numerical weather models”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.    
Claims 3, 10 and 17
Dependent claims 3, 10 and 17 recites “wherein each of the plurality of weather scenarios includes forecast weather data for each of a predetermined number of time intervals”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.    
Claims 4, 11 and 18
Dependent claims 4 and 11 recites “wherein, for each of the plurality of weather scenarios, the airport capacity prediction comprises, for each of the predetermined number of 
Claims 5 and 12
Dependent claims 5 and 12 recites “wherein the forecast weather data includes temperature, dewpoint, windspeed, wind direction, ceiling, and visibility”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.    
Claim 7
Dependent claim 7 recites “wherein the clustering the airport capacity predictions uses dynamic time warping to determine similarities between the plurality of weather scenarios”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.   
Claim 19
Dependent claim 19 recites “wherein the airport capacity prediction is determined using a classification model”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an 
Claim 21
Dependent claim 21 recites “wherein the weather analytical scenarios are weighed based on a number of the airport capacity predictions in each of the weather analytical scenarios, and
generating the at least one aggregated airport capacity prediction comprises combining the weather analytical scenarios according to their respective weightings”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.   
Claim 22
Dependent claim 22 recites “scoring the airport capacity predictions based on how close they are to actual airport conditions, wherein the actual airport conditions are capacity change times and capacity change magnitudes”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.   
Claims 1-5, 7-13, 15-19 and 21-22 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 103
28.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over online reference Airport Capacity Prediction with Explicit Consideration of Weather Forecast Uncertainty, written by Kicinger et al. (from IDS dated 8/29/18) in view of online reference Potential Impacts of Advanced Technologies on the ATC Capacity of High-Density Terminal Areas, written by Simpson et al.

Examiner’s note: Regarding the limitation of claim 1 that states “receiving, by a computing device, a probabilistic weather forecast including a plurality of equally likely weather scenarios”, the examiner considers the different types of weather inputs to be the plurality of weather scenarios, since there will be three types of different weather conditions based on the inputs.  Also, Figs. 7 and 8 of the Kicinger et al. reference, shows that there are a plurality of equally likely weather scenarios, since the scatter plots are displaying predicted and actual airport capacities with different meteorological conditions (IMCs, MVMCs and VMCs) at an st – 3rd paragraph, “In the second group of studies, etc.” .  
Regarding the limitation of claim 1 that states “clustering, by the computing device, the airport capacity predictions into a predetermined number of weather analytical scenarios”, the examiner considers the ranking of the airport capacity predictions to be the clustering, since the capacity is listed from highest to lowest, where all the configuration available for a given weather category are listed.  This demonstrates that the airport capacity predictions into a predetermined number of weather analytical scenarios, since the percentage of time that a configuration of a runway will be available is given, see the Simpson et al. reference, Pg. 93, 2nd – 3rd paragraph, “The definition of “availability” and “marginal availability”, etc.”, Pg. 94, 2nd - 3rd paragraph, “Step 5 of the procedure which, etc.”.
Regarding the limitation of claim 1 that states “generating, by the computing device, a probability of an occurrence of each of the weather analytical scenarios, the probability being based upon a percentage of the airport capacity predictions that are clustered into each respective one of the weather analytical scenarios relative to a total number of the airport capacity predictions”, the Simpson et al. reference teaches percentage of time that a configuration of a runway will be available for each weather category.  The examiner considers the percentage of time that a configuration of a runway will be available for each weather category to be the probability of an occurrence of each of the weather analytical scenarios, since there’s a percentage that a configuration of a runway will be available for each weather category, see Pg. 94, 2nd - 3rd paragraph, “Step 5 of the procedure which, etc.” of the Simpson et al. reference.
Regarding the limitation of claim 1 that states “and generating, by the computing device, 

(scenarios) is combined in a capacity coverage chart (CCC), where an average hourly capacity is
computed for an airport for the annual or seasonal planning.  This demonstrates that there’s at 
least one aggregated airport capacity prediction, since the average hourly capacity for an airport 
is computed by combining each weather category (scenarios) in a capacity coverage chart 
(CCC), see Pg. 94, 2nd  - 3rd paragraph -  Pg. 95, 1st – 4th paragraph, “Step 5 of the procedure 
which, etc.” of the Simpson et al. reference.

With respect to claim 1 Kicinger et al. discloses “A method” as [Kicinger et al. (Pg. 18, Introduction, 1st paragraph, “Airport capacity estimates are among, etc.”, Pg. 18, Introduction, 3rd paragraph, “The integrated airport capacity model, etc.”)];
“receiving, by a computing device, a probabilistic weather forecast including a plurality of equally likely weather scenarios” as [Kicinger et al. (Pg. 23, left col. Validation Studies, 1st – 3rd paragraph, “In the second group of studies, etc.”)] Examiner’s interpretation: The examiner considers the different types of weather inputs to be the plurality of weather scenarios, since there will be three types of different weather conditions based on the inputs.  Also, Figs. 7 and 8 of the Kicinger et al. reference, shows that there are a plurality of equally likely weather scenarios, since the scatter plots are displaying predicted and actual airport capacities with different meteorological conditions (IMCs, MVMCs and VMCs) at an airport.  
“determining, by the computing device, an airport capacity prediction for each of the plurality of weather scenarios included in the probabilistic weather forecast” as [Kicinger et al. st – 3rd paragraph, “In the second group of studies, etc.” ,Pg. 24, right col., “Figure 8 shows the scaled version, etc. Figs 7-8)];
While Kicinger et al. teaches clustering, by the computing device, the airport capacity predictions and generating, by the computing device, at least one aggregated airport capacity prediction using the clustered airport capacity predictions, Kicinger et al. does not explicitly disclose “clustering, by the computing device, the airport capacity predictions into a predetermined number of weather analytical scenarios; generating, by the computing device, a probability of an occurrence of each of the weather analytical scenarios, the probability being based upon a percentage of the airport capacity predictions that are clustered into each respective one of the weather analytical scenarios relative to a total number of the airport capacity predictions; and generating, by the computing device, at least one aggregated airport capacity prediction based on the probabilities of the weather analytical scenarios”.
Simpson et al. discloses “clustering, by the computing device, the airport capacity predictions into a predetermined number of weather analytical scenarios” as [Simpson et al. (Pg. 93, 2nd – 3rd paragraph, “The definition of “availability” and “marginal availability”, etc.”, Pg. 94, 2nd - 3rd paragraph, “Step 5 of the procedure which, etc.”)] Examiner’s interpretation: The capacity is listed from highest to lowest, where all the configuration available for a given weather category are listed.  This demonstrates that the airport capacity predictions into a predetermined number of weather analytical scenarios, since the percentage of time that a configuration of a runway will be available is given;
“generating, by the computing device, a probability of an occurrence of each of the weather analytical scenarios, the probability being based upon a percentage of the airport capacity predictions that are clustered into each respective one of the weather analytical nd - 3rd paragraph, “Step 5 of the procedure which, etc.”)] Examiner’s interpretation: There is a percentage of time that a configuration of a runway will be available for each weather category;
“and generating, by the computing device, at least one aggregated airport capacity prediction based on the probabilities of the weather analytical scenarios.”  as [Simpson et al. (Pg. 94, 2nd  - 3rd paragraph -  Pg. 95, 1st – 4th paragraph, “Step 5 of the procedure which, etc.”)] Examiner’s interpretation: In a capacity coverage chart (CCC), each weather category (scenarios) is being combined, where an average hourly capacity is computed for an airport for the annual or seasonal planning;
Kicinger et al. and Simpson et al. are analogous art because they are from the same field endeavor of analyzing weather information for an airport.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Kicinger et al. of clustering, by the computing device, the airport capacity predictions and generating, by the computing device, at least one aggregated airport capacity prediction using the clustered airport capacity predictions by incorporating clustering, by the computing device, the airport capacity predictions into a predetermined number of weather analytical scenarios; generating, by the computing device, a probability of an occurrence of each of the weather analytical scenarios, the probability being based upon a percentage of the airport capacity predictions that are clustered into each respective one of the weather analytical scenarios relative to a total number of the airport capacity predictions; and generating, by the computing device, at least one aggregated airport capacity prediction based on the probabilities of the weather analytical scenarios as taught by Simpson et al. for the purpose of identifying certain advanced ATC operations.


With respect to claim 2, the combination of Kicinger et al. and Simpson et al. discloses the method of claim 1 above, and Kicinger et al. further discloses “wherein the probabilistic weather forecast is an ensemble of a plurality of numerical weather models” as [Kicinger et al., (Pg. 19, right col., 1st paragraph, “The IACM was used in the validation studies, etc.”)];

With respect to claim 3, the combination of Kicinger et al. and Simpson et al. discloses the method of claim 1 above, and Kicinger et al. further discloses “wherein each of the plurality of weather scenarios includes forecast weather data for each of a predetermined number of time intervals” as [Kicinger et al. (Pg. 23, left col. Validation Studies, 1st – 3rd paragraph, “In the second group of studies, etc.”, Fig. 5 and 7)] Examiner’s interpretation: The examiner considers the scheduled hour to be the predetermined number of time intervals, since the days that are being used in this experiment are being analyzed on an hourly basis, demonstrates that there is a predetermined number time intervals for the forecast weather data; 
With respect to claim 4, the combination of Kicinger et al. and Simpson et al. discloses the method of claim 3 above, and Kicinger et al. further discloses “wherein, for each of the plurality of weather scenarios, the airport capacity prediction comprises, for each of the predetermined number of time intervals, a predicted number of aircraft operations able to be accommodated by an airport during the time interval.” as [Kicinger et al. (Pg. 23, left col. st – 2nd paragraph, “In the second group of studies, etc.”)] Examiner’s interpretation: The examiner notes that the phrase “aircraft operations” is not defined within the claims.  The examiner considers the aircraft operations to be the runway configurations, since the airport operations database 215 that stores information about information about historical weather conditions at various points in time (e.g., hourly weather conditions over a period spanning the previous 3 years) and airport operations at those points in time (e.g., runway configuration, capacity, etc.), see paragraph [0042] of the specification;

29. 	Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over online reference Airport Capacity Prediction with Explicit Consideration of Weather Forecast Uncertainty, written by Kicinger et al. (from IDS dated 8/29/18), online reference Potential Impacts of Advanced Technologies on the ATC Capacity of High-Density Terminal Areas, written by Simpson et al. in view of Leger et al. (U.S. Patent 7,027,898).

Examiner’s note: Regarding claim 5, the examiner considers the crosswind and tailwind to be the wind direction, since it is stating which direction the wind is blowing based on the aircraft, see Pg. 20, left col., 1st paragraph, “The ACM computes capacity estimates, etc.” of the Kicinger et al. reference.
With respect to claim 5, the combination of Kicinger et al. and Simpson et al. discloses the method of claim 3 above, and Kicinger et al. further discloses “wherein the forecast weather data includes wind direction, ceiling, and visibility.” as [Kicinger et al. (Pg. 20, left col., 1st paragraph, “The ACM computes capacity estimates, etc.”)] Examiner’s interpretation: The 
Simpson et al. discloses “wherein the forecast weather data includes temperature and windspeed” as [Simpson et al. (Pg. 37, sec. 1.3.7 Summary – Improving the Approach Capacity if a Single Runway, #2 Mixture of Final Approach Speeds, etc.”)];
While the combination of Kicinger et al. and Simpson et al. teaches forecast weather data including wind direction, ceiling, temperature, windspeed and visibility, Kicinger et al. and Simpson et al. do not explicitly disclose “wherein the forecast weather data includes dewpoint”
Leger et al. discloses “wherein the forecast weather data includes dewpoint” as [Leger et al. (Col. 6 lines 50-55, “(9) METARs and SPECIs: METARs are hourly surface etc.”)];
Kicinger et al., Simpson et al. and Leger et al. are analogous art because they are from the same field endeavor of analyzing weather information for an aircraft.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Kicinger et al. and Simpson et al. of teaching forecast weather data including wind direction, ceiling, temperature, windspeed and visibility by incorporating wherein the forecast weather data includes dewpoint as taught by Leger et al. for the purpose of providing graphical weather information to an aircraft.
The motivation for doing so would have been because Leger et al. teaches that displaying near real-time weather information for regions all over the world, the ability to improve flight economy and safety as well as increase the on-time arrival of an aircraft can be accomplished (Kicinger et al. (Col. 2 lines 11-42, “Another significant drawback of the system, etc.”).

30.	Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over online reference Airport Capacity Prediction with Explicit Consideration of Weather Forecast Uncertainty, written by Kicinger et al. (from IDS dated 8/29/18), online reference Potential Impacts of Advanced Technologies on the ATC Capacity of High-Density Terminal Areas, written by Simpson et al. in view of online reference Using Weather Translation and Machine Learning to Identify Similar Weather Impact Days, written by Chen et al.
	
	With respect to claim 6 above, the combination of Kicinger et al. and Simpson et al. discloses the method of claim 1 above.
While the combination of Kicinger et al. and Simpson et al. teaches a classification model determining an airport capacity prediction, Kicinger et al. and Simpson et al. do not explicitly disclose “further comprising building, by the computing device, a classification model using machine learning, wherein the airport capacity prediction is determined using the classification model.”
Chen et al. discloses “further comprising building, by the computing device, a classification model using machine learning” as [Chen et al. (Pgs. 1-2, Introduction, 2nd – 3rd paragraph, “The operational concept is as follows:, etc.”, Fig. 1)];
“wherein the airport capacity prediction is determined using the classification model.” as [Chen et al. (Pgs. 1-2, Introduction, 2nd – 3rd paragraph, “The operational concept is as follows:, etc.”, Fig. 1)];
Kicinger et al., Simpson et al. and Chen et al. are analogous art because they are from the same field endeavor of analyzing arrival and departure rates for an airport.

The motivation for doing so would have been because Chen et al. teaches that by of identifying similar impact days the National airspace system (NAS) using weather translation and machine learning techniques, the ability to provide relevant support for an operational decision for air traffic management can be accomplished (Chen et al. (Pg. 9, Conclusion, 1st – 3rd paragraph, “This paper presented analysis, etc.”).

31.	Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over online reference Airport Capacity Prediction with Explicit Consideration of Weather Forecast Uncertainty, written by Kicinger et al. (from IDS dated 8/29/18), online reference Potential Impacts of Advanced Technologies on the ATC Capacity of High-Density Terminal Areas, written by Simpson et al. in view of online reference Generating Probabilistic Capacity Profiles from weather forecast: A design-of-experiment approach, written by Buxi et al. 

With respect to claim 7, the combination of Kicinger et al. and Simpson et al. discloses the method of claim 1 above.

Buxi et al. discloses “wherein the clustering the airport capacity predictions uses dynamic time warping to determine similarities between the plurality of weather scenarios” as [Buxi et al. (Pg. 5 sec. C. Dynamic Time Warping Profiles, 1st – 2nd paragraph, “This is the second method, etc.”)];
Kicinger et al., Simpson et al. and Buxi et al. are analogous art because they are from the same field endeavor of analyzing arrival and departure rates for an airport.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Kicinger et al. and Simpson et al. of clustering the airport capacity predictions by incorporating wherein the clustering the airport capacity predictions uses dynamic time warping to determine similarities between the plurality of weather scenarios as taught by Buxi et al. for the purpose of using weather forecasts to generate day of operation probabilistic capacity profiles.
The motivation for doing so would have been because Buxi et al. teaches that using weather forecasts to generate day of operation probabilistic capacity profiles, the ability to incorporate weather forecast information to support probabilistic decision making in NEXTGEN transportation system can be accomplished (Buxi et al. (Pg. 9, Conclusion).

32.	Claims 8-11, 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over online reference Airport Capacity Prediction with Explicit Consideration of Weather Forecast .

Examiner’s note: Regarding the limitation of claim 8 that states “receive a probabilistic weather forecast including a plurality of weather scenarios”, the examiner considers the different types of weather inputs to be the plurality of weather scenarios, since there will be three types of different weather conditions based on the inputs, see Pg. 23, left col. Validation Studies, 1st – 3rd paragraph, “In the second group of studies, etc.” of the Kicinger et al. reference.
Regarding the limitation of claim 8 that states “cluster the airport capacity predictions into a predetermined number of weather analytical scenarios”, the examiner considers the ranking of the airport capacity predictions to be the clustering, since the capacity is listed from highest to lowest, where all the configuration available for a given weather category are listed.  This demonstrates that the airport capacity predictions into a predetermined number of weather analytical scenarios, since the percentage of time that a configuration of a runway will be available is given, see the Simpson et al. reference Pg. 93, 2nd – 3rd paragraph, “The definition of “availability” and “marginal availability”, etc.”, Pg. 94, 2nd - 3rd paragraph, “Step 5 of the procedure which, etc.”.
Regarding the limitation of claim 8 that states “generate a probability of an occurrence of each of the weather analytical scenarios, the probability being based upon a percentage of the airport capacity predictions that are clustered into each respective one of the weather analytical scenarios relative to a total number of the airport capacity predictions”, the Simpson et al. reference teaches percentage of time that a configuration of a runway will be available for each nd - 3rd paragraph, “Step 5 of the procedure which, etc.” of the Simpson et al. reference.
Regarding the limitation of claim 8 that states “generate at least one aggregated airport capacity prediction based on the probabilities of the weather analytical scenarios”, the Simpson et al. reference teaches percentage of time that a configuration of a runway will be available for each weather category.  The examiner considers the percentage of time that a configuration of a runway will be available for each weather category to be the probability of an occurrence of each of the weather analytical scenarios, since there’s a percentage that a configuration of a runway will be available for each weather category, see Pg. 94, 2nd - 3rd paragraph, “Step 5 of the procedure which, etc.” of the Simpson et al. reference.
Regarding the limitation of claim 8 that states “the clustering being based on predicted airport capacity change times and a predicted airport capacity magnitude change at each of the change times”, the White reference teaches estimated arrival and departure rates, where the estimated arrival and departure times are group together, separate from the actual arrival and departure times, see paragraph [0023], paragraph [0026] and Fig. 3 of the White reference.  The examiner considers the grouping of the estimated and departure times as being clustering the airport capacity predictions, since an airport capacity model is trained to forecast airport arrival and departure capacity values, see paragraph [0019] of the specification.
With respect to claim 8, Kicinger et al. discloses “receive a probabilistic weather forecast including a plurality of weather scenarios” as [Kicinger et al. (Pg. 23, left col. Validation st – 3rd paragraph, “In the second group of studies, etc.”)] Examiner’s interpretation: The examiner considers the different types of weather inputs to be the plurality of weather scenarios, since there will be three types of different weather conditions based on the inputs;
“determine an airport capacity prediction for each of the plurality of weather scenarios included in the probabilistic weather forecast” as [Kicinger et al. (Pg. 23, left col. Validation Studies, 1st – 3rd paragraph, “In the second group of studies, etc.” ,Pg. 24, right col., “Figure 8 shows the scaled version, etc. Figs 7-8)];
“display each of the at least one aggregated airport capacity prediction with an associated probability of the respective aggregated airport capacity prediction.” as [Kicinger et al. (Pg. 23, left col. Validation Studies, 1st paragraph, “In the second group of studies, etc.”, Pg. 23, right col., last paragraph, “Figure 7 shows scatter plots comparing, etc.”, Pg. 24, left col. 1st paragraph, “The diagonal line corresponds, etc.”, Fig. 7)];
While Kicinger et al. teaches clustering, by the computing device, the airport capacity predictions and generating, by the computing device, at least one aggregated airport capacity prediction using the clustered airport capacity predictions, Kicinger et al. does not explicitly disclose “cluster the airport capacity predictions into a predetermined number of weather analytical scenarios; generate a probability of an occurrence of each of the weather analytical scenarios, the probability being based upon a percentage of the airport capacity predictions that are clustered into each respective one of the weather analytical scenarios relative to a total number of the airport capacity predictions; and generate at least one aggregated airport capacity prediction based on the probabilities of the weather analytical scenarios”.
Simpson et al. discloses “cluster the airport capacity predictions into a predetermined number of weather analytical scenarios” as [Simpson et al. (Pg. 93, 2nd – 3rd paragraph, “The nd  - 3rd paragraph, “Step 5 of the procedure which, etc.”)] Examiner’s interpretation: The capacity is listed from highest to lowest, where all the configuration available for a given weather category are listed.  This demonstrates that the airport capacity predictions into a predetermined number of weather analytical scenarios, since the percentage of time that a configuration of a runway will be available is given;
“generate a probability of an occurrence of each of the weather analytical scenarios, the probability being based upon a percentage of the airport capacity predictions that are clustered into each respective one of the weather analytical scenarios relative to a total number of the airport capacity predictions” as [Simpson et al. (Pg. 94, 2nd - 3rd paragraph, “Step 5 of the procedure which, etc.”)] Examiner’s interpretation: There is a percentage of time that a configuration of a runway will be available for each weather category;
“generate at least one aggregated airport capacity prediction based on the probabilities of the weather analytical scenarios” as [Simpson et al. (Pg. 94, 2nd  - 3rd paragraph -  Pg. 95, 1st – 4th paragraph, “Step 5 of the procedure which, etc.”)] Examiner’s interpretation: In a capacity coverage chart (CCC), each weather category (scenarios) is being combined, where an average hourly capacity is computed for an airport for the annual or seasonal planning;
Kicinger et al. and Simpson et al. are analogous art because they are from the same field endeavor of analyzing weather information for an airport.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Kicinger et al. of clustering, by the computing device, the airport capacity predictions and generating, by the computing device, at least one aggregated airport capacity prediction using the clustered airport capacity predictions 
The motivation for doing so would have been because Simpson et al. teaches that by identifying certain advanced ATC operations, the ability to evaluate the potential benefits accruing over time at typical US high density airports can be accomplished (Simpson et al. (Abstract).
While the combination of Kicinger et al. and Simpson et al. teaches clustering the airport capacity predictions, Kicinger et al. and Simpson et al. do not explicitly disclose ““A computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computing device; the clustering being based on predicted airport capacity change times and a predicted airport capacity magnitude change at each of the change times”
White discloses “A computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computing device” as [White (paragraph [0022], Fig. 2)];
“the clustering being based on predicted airport capacity change times and a predicted airport capacity magnitude change at each of the change times” as [White (paragraph [0023], paragraph [0026], Fig. 3)] Examiner’s interpretation: The estimated arrival and departure rates 
Kicinger et al., Simpson et al. and White are analogous art because they are from the same field endeavor of analyzing arrival and departure rates for an airport.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Kicinger et al. and Simpson et al. of describing a stochastic analytical model for predicting airport capacity with a look-ahead horizon suitable for strategic traffic flow management by incorporating a computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computing device; the clustering being based on predicted airport capacity change times and a predicted airport capacity magnitude change at each of the change times as taught by White for the purpose of determining an estimated arrival rate and departure rate for a predetermined time period.
The motivation for doing so would have been because White teaches that by receiving a predicted airport constraint information for a predetermined time period and querying historical airport data to determine historical time periods having similar constraint information, the ability to determine an estimated arrival rate and departure rate for a predetermined time period can be accomplished (White (paragraph [0002] – [0003]).

With respect to claim 9, the combination of Kicinger et al., Simpson et al. and White discloses the computer program product of claim 8 above, and Kicinger et al. further discloses “wherein the probabilistic weather forecast is an ensemble of a plurality of numerical weather models” as [Kicinger et al., (Pg. 19, right col., 1st paragraph, “The IACM was used in the validation studies, etc.”)];

Examiner’s note: Regarding claim 10, The examiner considers the scheduled hour to be the predetermined number of time intervals, since the days that are being used in this experiment are being analyzed on an hourly basis, demonstrates that there is a predetermined number time intervals for the forecast weather data, see Pg. 23, left col. Validation Studies, 1st – 3rd paragraph, “In the second group of studies, etc.”, and Figs. 5 and 7 of the Kicinger et al. reference.

With respect to claim 10, the combination of Kicinger et al., Simpson et al. and White discloses the computer program product of claim 8 above, and Kicinger et al. further discloses “wherein each of the plurality of weather scenarios includes forecast weather data for each of a predetermined number of time intervals.” as [Kicinger et al. (Pg. 23, left col. Validation Studies, 1st – 3rd paragraph, “In the second group of studies, etc.”, Fig. 5 and 7)] Examiner’s interpretation: The examiner considers the scheduled hour to be the predetermined number of time intervals, since the days that are being used in this experiment are being analyzed on an hourly basis, demonstrates that there is a predetermined number time intervals for the forecast weather data;

Examiner’s note: Regarding claim 11, the examiner notes that the phrase “aircraft operations” is not defined within the claims.  The examiner considers the aircraft operations to be the runway configurations, since the airport operations database 215 that stores information about information about historical weather conditions at various points in time (e.g., hourly weather conditions over a period spanning the previous 3 years) and airport operations at those points in time (e.g., runway configuration, capacity, etc.), see paragraph [0042] of the specification and Pg. 23, left col. Validation Studies, 1st – 2nd paragraph, “In the second group of studies, etc.” of the Kicinger et al. reference.

With respect to claim 11, the combination of Kicinger et al., Simpson et al. and White discloses the computer program product of claim 10 above, and Kicinger et al. further discloses “wherein, for each of the plurality of weather scenarios, the airport capacity prediction comprises, for each of the predetermined number of time intervals, a predicted number of aircraft operations able to be accommodated by an airport during the time interval.” as [Kicinger et al. (Pg. 23, left col. Validation Studies, 1st – 2nd paragraph, “In the second group of studies, etc.”)] Examiner’s interpretation: The examiner notes that the phrase “aircraft operations” is not defined within the claims.  The examiner considers the aircraft operations to be the runway configurations, since the airport operations database 215 that stores information about information about historical weather conditions at various points in time (e.g., hourly weather conditions over a period spanning the previous 3 years) and airport operations at those points in time (e.g., runway configuration, capacity, etc.), see paragraph [0042] of the specification;

Examiner’s note: Regarding the limitation of claim 15 that states “program instructions configured to receive a probabilistic weather forecast including a plurality of weather scenarios”, the examiner considers the different types of weather inputs to be the plurality of weather scenarios, since there will be three types of different weather conditions based on the inputs, see Pg. 23, left col. Validation Studies, 1st – 3rd paragraph, “In the second group of studies, etc.” of the Kicinger et al. reference.
Regarding the limitation of claim 15 that states “program instructions configured to generate a probability an occurrence of each of the weather analytical scenarios, the probability being based upon a percentage of the airport capacity predictions that are clustered into each respective one of the weather analytical scenarios relative to a total number of the airport capacity predictions”, the Simpson et al. reference teaches percentage of time that a configuration of a runway will be available for each weather category.  The examiner considers the percentage of time that a configuration of a runway will be available for each weather category to be the probability of an occurrence of each of the weather analytical scenarios, since there’s a percentage that a configuration of a runway will be available for each weather category, see Pg. 94, 2nd - 3rd paragraph, “Step 5 of the procedure which, etc.” of the Simpson et al. reference.
Regarding the limitation of claim 15 that states “program instructions configured to generate at least one aggregated airport capacity prediction based on the probabilities of the weather analytical scenarios”, the Simpson et al. reference teaches percentage of time that a configuration of a runway will be available for each weather category.  The examiner considers the percentage of time that a configuration of a runway will be available for each weather category to be the probability of an occurrence of each of the weather analytical scenarios, since nd - 3rd paragraph, “Step 5 of the procedure which, etc.” of the Simpson et al. reference.

With respect to claim 15, Kicinger et al. discloses “program instructions configured to receive a probabilistic weather forecast including a plurality of weather scenarios” as [Kicinger et al. (Pg. 23, left col. Validation Studies, 1st – 3rd paragraph, “In the second group of studies, etc.”)] Examiner’s interpretation: The examiner considers the different types of weather inputs to be the plurality of weather scenarios, since there will be three types of different weather conditions based on the inputs;
“program instructions configured to determine an airport capacity prediction for each of the plurality of weather scenarios included in the probabilistic weather forecast” as [Kicinger et al. (Pg. 23, left col. Validation Studies, 1st – 3rd paragraph, “In the second group of studies, etc.” ,Pg. 24, right col., “Figure 8 shows the scaled version, etc. Figs 7-8)];
While Kicinger et al. teaches clustering, by the computing device, the airport capacity predictions and generating, by the computing device, at least one aggregated airport capacity prediction using the clustered airport capacity predictions, Kicinger et al. does not explicitly disclose “program instructions configured to generate a probability of an occurrence of each of the weather analytical scenarios, the probability being based upon a percentage of the airport capacity predictions that are clustered into each respective one of the weather analytical scenarios relative to a total number of the airport capacity predictions; program instructions configured to generate at least one aggregated airport capacity prediction  based on the probabilities of the weather analytical scenarios”
nd - 3rd paragraph, “Step 5 of the procedure which, etc.”)] Examiner’s interpretation: There is a percentage of time that a configuration of a runway will be available for each weather category;
“program instructions configured to generate at least one aggregated airport capacity prediction  based on the probabilities of the weather analytical scenarios” as [Simpson et al. (Pg. 94, 2nd  - 3rd paragraph -  Pg. 95, 1st – 4th paragraph, “Step 5 of the procedure which, etc.”)] Examiner’s interpretation: In a capacity coverage chart (CCC), each weather category (scenarios) is being combined, where an average hourly capacity is computed for an airport for the annual or seasonal planning;
Kicinger et al. and Simpson et al. are analogous art because they are from the same field endeavor of analyzing weather information for an airport.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Kicinger et al. of clustering, by the computing device, the airport capacity predictions and generating, by the computing device, at least one aggregated airport capacity prediction using the clustered airport capacity predictions by incorporating program instructions configured to generate a probability of an occurrence of each of the weather analytical scenarios, the probability being based upon a percentage of the airport capacity predictions that are clustered into each respective one of the weather analytical scenarios relative to a total number of the airport capacity predictions; program instructions 
The motivation for doing so would have been because Simpson et al. teaches that by identifying certain advanced ATC operations, the ability to evaluate the potential benefits accruing over time at typical US high density airports can be accomplished (Simpson et al. (Abstract).
While the combination of Kicinger et al. and Simpson et al. teaches clustering the airport capacity predictions, Kicinger et al. and Simpson et al. do not explicitly disclose “A system; a hardware processor, a computer readable memory, and a computer readable storage medium associated with a computing device; the airport capacity prediction having a predetermined number of time intervals and a capacity prediction for each of the time intervals; program instructions configured to smooth the airport capacity predictions by revising the airport capacity prediction for a particular one of the time intervals to match the airport capacity prediction of an adjacent one of the time intervals, the adjacent one of the time intervals being adjacent to the particular one of the time intervals; program instructions configured to cancel or delay at least one flight based on the at least one aggregated airport capacity prediction, wherein the program instructions are stored on the computer readable storage medium for execution by the hardware processor via the computer readable memory”
White discloses “A system” as [White (paragraph [0005])];
“a hardware processor, a computer readable memory, and a computer readable storage medium associated with a computing device” as [White (paragraph [0005], paragraph [0022])];
Examiner’s interpretation: The estimated arrival and departure rates are displayed as shown in Fig. 3 of the White reference;
“program instructions configured to smooth the airport capacity predictions by revising the airport capacity prediction for a particular one of the time intervals to match the airport capacity prediction of an adjacent one of the time intervals, the adjacent one of the time intervals being adjacent to the particular one of the time intervals” as [White (paragraph [0032])] Examiner’s interpretation: Different scenarios such as different runway configurations or traffic flows on the airport are selected, which demonstrates that the airport capacity prediction is being revised, since the runway configurations and the traffic flows at the airport correspond to the arrival and departure rates at the airport.  As stated above, the airport capacity model is trained to forecast airport arrival and departure capacity values, see paragraph [0019] of the specification;
“program instructions configured to cancel or delay at least one flight based on the at least one aggregated airport capacity prediction” as [White (paragraph [0005], paragraph [0022])];
“wherein the program instructions are stored on the computer readable storage medium for execution by the hardware processor via the computer readable memory.” as [White (paragraph [0005], paragraph [0022])];
Kicinger et al., Simpson et al. and White are analogous art because they are from the same field endeavor of analyzing arrival and departure rates for an airport.

The motivation for doing so would have been because White teaches that by receiving a predicted airport constraint information for a predetermined time period and querying historical airport data to determine historical time periods having similar constraint information, the ability to determine an estimated arrival rate and departure rate for a predetermined time period can be accomplished (White (paragraph [0002] – [0003]).

With respect to claim 16, the combination of Kicinger et al., Simpson et al. and White discloses the system of claim 15 above, and Kicinger et al. further discloses “wherein the st paragraph, “The IACM was used in the validation studies, etc.”)];

With respect to claim 17, the combination of Kicinger et al., Simpson et al. and White discloses the system of claim 15 above, and Kicinger et al. further discloses “wherein each of the plurality of weather scenarios includes forecast weather data for each of a predetermined number of time intervals.” as [Kicinger et al. (Pg. 23, left col. Validation Studies, 1st – 3rd paragraph, “In the second group of studies, etc.”, Fig. 5 and 7)] Examiner’s interpretation: The examiner considers the scheduled hour to be the predetermined number of time intervals, since the days that are being used in this experiment are being analyzed on an hourly basis, demonstrates that there is a predetermined number time intervals for the forecast weather data;

Examiner’s note: Regarding claim 18, the examiner notes that the phrase “aircraft operations” is not defined within the claims.  The examiner considers the aircraft operations to be the runway configurations, since the airport operations database 215 that stores information about information about historical weather conditions at various points in time (e.g., hourly weather conditions over a period spanning the previous 3 years) and airport operations at those points in time (e.g., runway configuration, capacity, etc.), see paragraph [0042] of the specification and Pg. 23, left col. Validation Studies, 1st – 2nd paragraph, “In the second group of studies, etc.” of the Kicinger et al. reference.
With respect to claim 18, the combination of Kicinger et al., Simpson et al. and White discloses the system of claim 17 above, and Kicinger et al. further discloses “wherein, for each st – 2nd paragraph, “In the second group of studies, etc.”)] Examiner’s interpretation: The examiner notes that the phrase “aircraft operations” is not defined within the claims.  The examiner considers the aircraft operations to be the runway configurations, since the airport operations database 215 that stores information about information about historical weather conditions at various points in time (e.g., hourly weather conditions over a period spanning the previous 3 years) and airport operations at those points in time (e.g., runway configuration, capacity, etc.), see paragraph [0042] of the specification;

Examiner’s note: Regarding claim 19, the examiner considers the Integrated Airport Capacity Model to be the classification model, since the integrated airport capacity model determined hourly probabilistic airport capacity forecasts, see Pg. 19, right col., 1st paragraph, “The IACM was used in the validation studies, etc.” and Fig. 2 of the Kicinger et al. reference.

With respect to claim 19, the combination of Kicinger et al., Simpson et al. and White discloses the system of claim 15 above, and Kicinger et al. further discloses “wherein the airport capacity prediction is determined using a classification model.” as [Kicinger et al., (Pg. 19, right col., 1st paragraph, “The IACM was used in the validation studies, etc.”, Fig. 2)] Examiner’s interpretation: The examiner considers the Integrated Airport Capacity Model to be the classification model, since the integrated airport capacity model determined hourly probabilistic airport capacity forecasts;

33.	Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over online reference Airport Capacity Prediction with Explicit Consideration of Weather Forecast Uncertainty, written by Kicinger et al. (from IDS dated 8/29/18), online reference Potential Impacts of Advanced Technologies on the ATC Capacity of High-Density Terminal Areas, written by Simpson et al. in view of White (U.S. PGPub 2011/0301829) in further view of Leger et al. (U.S. Patent 7,027,898).

Examiner’s note: Regarding claim 12, the examiner considers the crosswind and tailwind to be the wind direction, since it is stating which direction the wind is blowing based on the aircraft, see Pg. 20, left col., 1st paragraph, “The ACM computes capacity estimates, etc.” of the Kicinger et al. reference.

With respect to claim 12, the combination of Kicinger et al., Simpson et al. and White discloses the computer program product of claim 10 above, and Kicinger et al. further discloses “wherein the forecast weather data includes wind direction, ceiling, and visibility.” as [Kicinger et al. (Pg. 20, left col., 1st paragraph, “The ACM computes capacity estimates, etc.”)] Examiner’s interpretation: The examiner considers the crosswind and tailwind to be the wind direction, since it is stating which direction the wind is blowing based on the aircraft.
Simpson et al. discloses “wherein the forecast weather data includes temperature and windspeed” as [Simpson et al. (Pg. 37, sec. 1.3.7 Summary – Improving the Approach Capacity if a Single Runway, #2 Mixture of Final Approach Speeds, etc.”)];

Leger et al. discloses “wherein the forecast weather data includes temperature, dewpoint, windspeed” as [Leger et al. (Col. 6 lines 50-55, “(9) METARs and SPECIs: METARs are hourly surface etc.”)];
Kicinger et al., Simpson et al., White and Leger et al. are analogous art because they are from the same field endeavor of analyzing weather information for an aircraft.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Kicinger et al., Simpson et al. and White of describing a stochastic analytical model for predicting airport capacity with a look-ahead horizon suitable for strategic traffic flow management by incorporating wherein the forecast weather data includes temperature, dewpoint, windspeed as taught by Leger et al. for the purpose of providing graphical weather information to an aircraft.
The motivation for doing so would have been because Leger et al. teaches that displaying near real-time weather information for regions all over the world, the ability to improve flight economy and safety as well as increase the on-time arrival of an aircraft can be accomplished (Kicinger et al. (Col. 2 lines 11-42, “Another significant drawback of the system, etc.”).

34.	Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over online reference Airport Capacity Prediction with Explicit Consideration of Weather Forecast Uncertainty, written by Kicinger et al. (from IDS dated 8/29/18), online reference Potential Impacts of .

	With respect to claim 13, the combination of Kicinger et al., Simpson et al. and White discloses the computer program product of claim 8 above.
While the combination of Kicinger et al., Simpson et al. and White teaches a classification model determining an airport capacity prediction, Kicinger et al. and White do not explicitly disclose “further comprising building, by the computing device, a classification model using machine learning, wherein the airport capacity prediction is determined using the classification model.”
Chen et al. “further comprising building, by the computing device, a classification model using machine learning, as [Chen et al. (Pgs. 1-2, Introduction, 2nd – 3rd paragraph, “The operational concept is as follows:, etc.”, Fig. 1)];
“wherein the airport capacity prediction is determined using the classification model.” as [Chen et al. (Pgs. 1-2, Introduction, 2nd – 3rd paragraph, “The operational concept is as follows:, etc.”, Fig. 1)];
Kicinger et al., Simpson et al., White and Chen et al. are analogous art because they are from the same field endeavor of analyzing arrival and departure rates for an airport.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Kicinger et al., Simpson et al. and White of describing a stochastic analytical model for predicting airport capacity with a look-ahead horizon 
The motivation for doing so would have been because Chen et al. teaches that by of identifying similar impact days the National airspace system (NAS) using weather translation and machine learning techniques, the ability to provide relevant support for an operational decision for air traffic management can be accomplished (Chen et al. (Pg. 9, Conclusion, 1st – 3rd paragraph, “This paper presented analysis, etc.”).

35.	Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over online reference Airport Capacity Prediction with Explicit Consideration of Weather Forecast Uncertainty, written by Kicinger et al. (from IDS dated 8/29/18), online reference Potential Impacts of Advanced Technologies on the ATC Capacity of High-Density Terminal Areas, written by Simpson et al., White (U.S. PGPub 2011/0301829) in view of online reference Generating Probabilistic Capacity Profiles from weather forecast: A design-of-experiment approach, written by Buxi et al. in further view of online reference The Aviation System Analysis Capability Noise Impact Model, written by Wingrove III et al.

With respect to claim 21, the combination of Kicinger et al., Simpson et al. and White discloses the computer program product of claim 8 above.

Buxi et al. discloses “wherein the weather analytical scenarios are weighed based on a number of the airport capacity predictions in each of the weather analytical scenarios” as [Buxi et al. (Pg. 5 sec. C. Dynamic Time Warping Profiles, 1st – 2nd paragraph, “This is the second method, etc.”)];
Kicinger et al., Simpson et al., White and Buxi et al. are analogous art because they are from the same field endeavor of analyzing arrival and departure rates for an airport.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Kicinger et al., Simpson et al. and White of describing a stochastic analytical model for predicting airport capacity with a look-ahead horizon suitable for strategic traffic flow management by incorporating wherein the weather analytical scenarios are weighed based on a number of the airport capacity predictions in each of the weather analytical scenarios as taught by Buxi et al. for the purpose of using weather forecasts to generate day of operation probabilistic capacity profiles.
The motivation for doing so would have been because Buxi et al. teaches that using weather forecasts to generate day of operation probabilistic capacity profiles, the ability to incorporate weather forecast information to support probabilistic decision making in NEXTGEN transportation system can be accomplished (Buxi et al. (Pg. 9, Conclusion).
While the combination of Kicinger et al., White and Buxi et al. teaches generating the at least one aggregated airport capacity prediction using clustered airport capacity predictions, 
Wingrove III et al. discloses “and generating the at least one aggregated airport capacity prediction comprises combining the weather analytical scenarios according to their respective weightings.” as [Wingrove III et al. (Pgs. 26-27, Runway Use Configuration, 2nd paragraph, “To look at preferential runway, etc.”)];
Kicinger et al., Simpson et al., White, Buxi et al. and Wingrove III et al. are analogous art because they are from the same field endeavor of analyzing arrival and departure rates for an airport.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Kicinger et al., Simpson et al., White and Buxi et al. of describing a stochastic analytical model for predicting airport capacity with a look-ahead horizon suitable for strategic traffic flow management by incorporating and generating the at least one aggregated airport capacity prediction comprises combining the weather analytical scenarios according to their respective weightings as taught by Wingrove III et al. for the purpose of developing a noise impact model (NIM) to examine the impact that quieter aircraft technologies and/or operations might have on air carrier operating efficiency at any of 16 large- and medium-sized U.S. airports.
The motivation for doing so would have been because Wingrove III et al. teaches that developing a noise impact model (NIM) to examine the impact that quieter aircraft technologies and/or operations might have on air carrier operating efficiency at U.S. airports, the ability to .

36.	Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over online reference Airport Capacity Prediction with Explicit Consideration of Weather Forecast Uncertainty, written by Kicinger et al. (from IDS dated 8/29/18), online reference Potential Impacts of Advanced Technologies on the ATC Capacity of High-Density Terminal Areas, written by Simpson et al. in view of White et al. (U.S. PGPub 2012/024836).

	Examiner’s note: The examiner considers the performance scores to be the scoring of the airport capacity predictions, since the performance scores help create an accurate forecast of performance for the terminal area.  Also, the examiner considers the airspace, surface and field condition statistics to be the airport conditions, since those statistics are used in generating detailed reports on demand/capacity performance in the terminal airspace, see paragraph [0034] and paragraph [0048] of the White et al. ‘836 reference.

	With respect to claim 22, the combination of Kicinger et al. and Simpson et al. discloses the method of claim 1 above.
	While the combination of Kicinger et al. and Simpson et al. teaches determining, by the computing device, an airport capacity prediction for each of the plurality of weather scenarios included in the probabilistic weather forecast, Kicinger et al. and Simpson et al. do not explicitly disclose “scoring the airport capacity predictions based on how close they are to actual airport 
	White et al. ‘836 discloses “scoring the airport capacity predictions based on how close they are to actual airport conditions, wherein the actual airport conditions are capacity change times and capacity change magnitudes” as [White et al. (paragraph [0034], paragraph [0048])] Examiner’s interpretation: The examiner considers the performance scores to be the scoring of the airport capacity predictions, since the performance scores help create an accurate forecast of performance for the terminal area.  Also, the examiner considers the airspace, surface and field condition statistics to be the airport conditions, since those statistics are used in generating detailed reports on demand/capacity performance in the terminal airspace;
Kicinger et al., Simpson et al. and White et al. ‘836 are analogous art because they are from the same field endeavor of analyzing the airport capacity of an airport with certain weather conditions.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Kicinger et al. and Simpson et al. of determining, by the computing device, an airport capacity prediction for each of the plurality of weather scenarios included in the probabilistic weather forecast by incorporating coring the airport capacity predictions based on how close they are to actual airport conditions, wherein the actual airport conditions are capacity change times and capacity change magnitudes as taught by White et al. for the purpose of analyzing the management of an airport.
The motivation for doing so would have been because White et al. teaches that by analyzing the management of an airport, the ability to not increase fuel usage, carbon dioxide .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARD E COTHRAN whose telephone number is (571)270-5594. The examiner can normally be reached 9AM -6:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BERNARD E COTHRAN/Examiner, Art Unit 2147                                                                                                                                                                                                        
/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147